CONSENT ORDER
THIS MATTER, having been opened to the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, and with the consent of the Respondent, Jude J. Tonzola, of Newark, and Respondent’s counsel, William R. Connelly, and it appearing that the Office of Attorney Ethics and Respondent having agreed to Respondent being temporarily suspended from the practice of law, together with the additional relief provided in this Order, pending final disposition of all ethics grievances before the District XIV Ethics Committee,
IT IS ORDERED that:
1. Jude J. Tonzola of Newark, admitted to practice in this State in 1986, is temporarily suspended from the practice of law, effective immediately, pending final determination of all grievances, and until further Order of the Court.
2. The Office of Attorney Ethics take such emergent protective action, pursuant to R.l:20-U(c), as it deems appropriate.
*23. All funds, if any, presently existing in any New Jersey financial institution maintained by respondent in an individual capacity, pursuant to R.l:21-6 shall be restrained from disbursement and shall be transmitted by the banks which are the present custodians thereof to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund pending the further Order of this' Court.
4. Jude J. Tonzola is hereby restrained and enjoined from practicing law during the period of suspension.
5. Jude J. Tonzola is hereby restrained and enjoined from disbursing funds from any of the foregoing bank accounts.
6. Jude J. Tonzola shall comply with all the Administrative Guidelines of the Office of Attorney Ethics governing suspended, disbarred or resigned attorneys.